        Case 1-21-40794-nhl     Doc 3    Filed 03/29/21     Entered 03/29/21 18:16:12




                                               Certificate Number: 15725-NYE-CC-035201011


                                                              15725-NYE-CC-035201011




                    CERTIFICATE OF COUNSELING

I CERTIFY that on December 22, 2020, at 2:36 o'clock PM EST, Juntima
Netprachak received from 001 Debtorcc, Inc., an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Eastern District of New York, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:    December 22, 2020                     By:      /s/Demsie Dawes


                                               Name: Demsie Dawes


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
